PER CURIAM.
Defendant was convicted of felonious breaking or entering, felonious larceny, and assault with a deadly weapon with intent to kill inflicting serious injury. At trial the State introduced into evidence, over defendant’s objection, certain pawnshop tickets signed by the defendant. The Court of Appeals correctly determined that this evidence was not admissible for the purpose of establishing a motive for the crimes with which defendant was *742charged and further, that the State improperly used this evidence to impeach collaterally defendant’s responses to the State’s questions on cross-examination. The Court of Appeals’ decision to grant a new trial is
Affirmed.